Citation Nr: 0516465	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  96-08 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenic disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the Navy from November 
1991 to January 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision rendered by the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein the veteran was denied service 
connection for a personality disorder and service connection 
for an acquired psychiatric disorder, to include 
schizophrenic disorder. 

 In November 1995, the veteran had a personal hearing with a 
Hearing Officer at the RO.  In a November 1995 hearing 
officer decision, the veteran was again denied entitlement to 
service connection for schizophrenic disorder.

In a March 1996 VA Form 9, the veteran requested a hearing in 
Washington DC before a Judge from the Board.  In a December 
1997 statement, the veteran requested to have his hearing 
rescheduled.  After he failed to report to the hearing that 
was rescheduled in May 1998, the veteran submitted a June 
1998 statement with another request to postpone his scheduled 
hearing.  In a July 1998 letter, the undersigned Judge denied 
the veteran's motion for another hearing, as the veteran had 
not filed a timely request for postponement.  See 38 C.F.R. 
§ 20.702(d) (2004). 

In an August 1998 decision, the Board denied the veteran's 
claim for entitlement to service connection for a personality 
disorder.  In addition, the Board remanded the veteran's 
claim for entitlement to service connection for an acquired 
psychiatric disorder in order to obtain the veteran's service 
medical and personnel records.  In November 2000, the Board 
again remanded the veteran's claim in order to obtain 
specified service medical records.  

In July 2003, the Board remanded the veteran's claim for 
actions consistent with the Veteran's Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et. seq. (West 2002).

FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
before the Board at this time have been addressed.  

2.  A provisional diagnosis of schizophrenic disorder, of 
unspecified etiology, is first shown more than one year after 
the veteran's separation from service, and is not shown to be 
related to that service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenic 
disorder, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection for An Acquired 
Psychiatric Disorder

The veteran contends that he currently suffers from a 
psychiatric disability due to active service and that service 
connection for his psychiatric disability is warranted.  
After a review of the evidence, the Board finds that his 
contentions are not supported by the record, and that his 
claim for entitlement to service connection for an acquired 
psychiatric disorder, to include a schizophrenic disorder, 
must fail.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  Psychoses 
are part of the list of disorders under 38 C.F.R. §§ 3.307 
and 3.309.  However, consideration for presumptive service 
connection for such diseases and disorders requires a minimum 
of 90 days of active service during a period of war or after 
December 31, 1946.  In this case, the veteran's dates of 
verified active service indicate that he is not entitled to 
be considered for presumptive service connection.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2004).  

The veteran's service medical records show that he was 
hospitalized in January 1992 due to inappropriate behavior 
and delusional thoughts.  A January 1992 inpatient hospital 
summary listed a diagnosis of schizotypal personality 
disorder, EPTS (existed prior to service).  In addition, 
service personnel records show that the veteran received an 
administrative separation from active service due to a 
personality disorder in January 1992.  

In a December 1994 VA examination report, the veteran 
complained of auditory hallucinations and other delusions 
that began in March 1992.  A diagnosis of schizophrenic 
disorder, undifferentiated type, chronic (provisional) is 
listed in the report.  The examiner further detailed that the 
veteran was still in the active schizophrenic phrase and had 
not yet met the requirement of two years with symptomatology 
in order to be diagnosed with chronic schizophrenic disorder.  

In considering the veteran's service connection claim, the 
Board acknowledges his complaints in the November 1995 
hearing transcript that he suffers from a current psychiatric 
disability that was incurred during active service.  His 
opinion alone, however, cannot meet the burden imposed by 38 
C.F.R. § 3.303 with respect to the relationship between 
events incurred during service and his current complaints.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, his 
statements qualify as lay evidence, which is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. § 
3.159(a)(2) (2004).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).

In this case, competent medical evidence of record does not 
show that the veteran's claimed psychiatric disability is 
etiologically related to his active service.  Service medical 
records do not reflect that the veteran suffered from an 
acquired psychiatric disability, to include schizophrenic 
disorder, while in service.  The Board acknowledges that the 
veteran was diagnosed with a schizotypal personality 
disorder, EPTS (existed prior to service), while in active 
service and that he was discharged from active service due to 
that personality disorder.  However, the Board notes that 
service connection cannot be granted for a personality 
disorder and that service connection for personality disorder 
has already been denied in an August 1998 Board decision, on 
the basis that personality disorders are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 
4.9 (2004); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno 
v. Principi, 3 Vet. App. 439 (1992).

The December 1994 VA examination report does not provide any 
competent medical evidence that the veteran's claimed 
psychiatric disability is attributable to his brief period of 
active military service.  In addition, the veteran 
specifically stated in the examination report that his 
auditory hallucinations and additional delusions began in 
March 1994.   None of the evidence of record shows that the 
veteran currently receives or has ever received any type of 
treatment for his diagnosed disability of schizophrenic 
disorder.  Based on the evidence discussed above, the Board 
finds that the preponderance of the evidence shows that the 
veteran is not entitled to service connection for an acquired 
psychiatric disorder, to include schizophrenic disorder.

As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenic 
disorder, is not warranted.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  


The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements concerning the issues of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenic disorder, have been satisfied.  With regard to 
requirement (1), above, the Board notes that the Appeals 
Management Center (AMC) sent the veteran VCAA notice letters 
in July 2003 and May 2004 informing him what was needed to 
establish entitlement to service connection.  With regard to 
requirements (2) and (3), the Board notes that the July 2003 
and May 2004 AMC letters also notified the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the July 
2003 and May 2004 letters from the AMC explained that VA 
would obtain relevant records from any Federal agency (to 
include the military, VA, and the Social Security 
Administration), and that it would also make reasonable 
efforts to help him obtain other evidence (such as records 
from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the July 2003 
letter from the AMC, the veteran was also informed that VA 
would assist him by providing a medical examination or 
getting a medical opinion if it was necessary to make a 
decision on his claim.  Finally, with respect to requirement 
(4), the Board notes that it does not appear from the record 
that the veteran has explicitly been asked to provide "any 
evidence in [his] possession that pertains to" his claim.  
As a practical matter, however, the veteran has been amply 
notified of the need to provide such evidence, both with 
respect to his claim for entitlement to service connection.  
Given this correspondence, it seems untenable that the 
veteran would have refrained from submitting any other 
relevant evidence he might have had.  Accordingly, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the VCAA notice letters 
to the veteran dated in July 2003 and May 2004.   However, at 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the July 2003 and May 2004 AMC letters 
were sent to the veteran after to the RO's May 1995 rating 
decision that is the basis of the veteran's appeal.  In this 
case, the VCAA was enacted after the original AOJ 
adjudication of the claim in May 1995.  The Court 
specifically stated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) that an appellant has the right to remand where 
VCAA content-complying notice had not been provided.  
However, the Court recognized that the RO did not err by not 
providing notice of VCAA prior to the RO's decision when, as 
here, the initial AOJ adjudication occurred before the 
enactment of the VCAA.  

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the July 2003 and May 2004 letters.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the May 2004 letter sent by the AMC to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the July 2003 and May 2004 letters sent by the 
AMC.  The Board concludes that any defect in the notice 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the appellant. 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection.  In addition to 
service medical and personnel records, VA has obtained a VA 
examination report.  

VA has a duty to secure a medical examination or opinion if 
one is necessary to decide a claim for benefits.  See 38 
U.S.C.A. § 5103(A)(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Under 38 C.F.R. § 3.159(c)(4), a medical examination 
or opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim but does indicate that that the claimed 
disability may be associated with the established event, 
injury, or disease in service.  None of the competent medical 
evidence of record in this case indicates that the veteran's 
claimed psychiatric disability is in any way associated with 
his brief period of active service. Consequently, based upon 
the evidence of record in this case, it is not necessary for 
VA to provide a medical opinion for the veteran's claim under 
38 C.F.R. § 3.159(c)(4) (2004).

Under the circumstances, no further development is warranted.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting 
that the VA's duty to assist the veteran is not a one-way 
street; the veteran also has an obligation to assist in the 
adjudication of his claim).  The Board concludes that 
sufficient evidence to decide the claim has been obtained and 
that any defect in the development requirements of the VCAA 
that may exist in this instance would not be prejudicial to 
the veteran.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenic disorder, is denied. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


